Opinion by
Judge Peters:
The law and facts in this case were submitted to the circuit judg'e — and -the main question involved was whether ;the note "sued on had been paid. The facts relied on as evidencing the payment are the acknowledgment of payment in the deed from appellee to appellant for the lot for part of the price of which the note was executed, the lapse of time and the solvency and ability of appellant to pay during the time. To overcome .these facts appellee relies on the possession of the note, and the evidence, of Duncan, the draftsman of the deed, who proves that at the time the deed was made no money was paid. •
It is not for this court to decide.in such cases for whom the evidence preponderates; because unless the conclusion of the court is palpably and, as is sometimes said, flagrantly against evidence, this court can not interfere. We can not say that' the judgment is decidedly against the weight of evidence, consequently we are not authorized to disturb it. Wherefore the judgment is affirmed.